EXHIBIT 10.5



Supplemental Agreement No. 1



to



Purchase Agreement No. 2484



between



The Boeing Company



and



Continental Airlines, Inc.



Relating to Boeing Model 787-8 Aircraft

 

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of June 30, 2005, by and between
THE BOEING COMPANY (Boeing) and Continental Airlines, Inc. (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2484 dated
December 29, 2004 (the Purchase Agreement), as amended and supplemented,
relating to Boeing Model 787-8 aircraft (the Aircraft);

WHEREAS, Boeing and Customer have mutually agreed to [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

WHEREAS, Boeing and Customer have mutually agreed to the offering of five (5)
787-8 option aircraft (the Option Aircraft) with delivery position as follows:

1/May 2011

1/June 2011

1/March 2012

1/April 2012

1/May 2012

WHEREAS, Boeing and Customer have mutually agreed to [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

WHEREAS, Boeing and Customer have mutually agreed the previously open
contracting issues as defined in Open Matters Letter Agreement 6-1162-MSA-553
have been completed, incorporated into the applicable areas of this Purchase
Agreement or AGTA (AGTA-CAL), or are otherwise considered closed, and;

WHEREAS, Boeing and Customer have mutually agreed to other terms and conditions
modifications of the Purchase Agreement.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

1. Table of Contents, Articles, Tables and Exhibits:

1.1 Remove and replace, in its entirety, the "Table of Contents", with the Table
of Contents attached hereto, to reflect the changes made by this Supplemental
Agreement No. 1.

1.2 Remove and replace, in its entirety, the "Articles" text, with the Articles
text attached hereto, to reflect the changes made by this Supplemental Agreement
No. 1.

1.3 Remove and replace, in its entirety, Table 1 (page 1 and 2) entitled,
"Purchase Agreement 2484 Aircraft Deliveries, Descriptions, Price and Advance
Payments", with revised Table 1 (page 1 and 2), attached hereto, to reflect the
rescheduling of certain Aircraft.

1.4 Include Exhibit A entitled, "Aircraft Configuration", attached hereto.

1.5 Include Exhibit B entitled, "Aircraft Delivery Requirements and
Responsibilities", attached hereto.

1.6 Include Supplemental Exhibit AE1 entitled, "Escalation Adjustment Airframe
and Optional Features", attached hereto.

1.7 Include Supplemental Exhibit BFE1 entitled, "Buyer Furnished Equipment
Variables", attached hereto.

1.8 Include Supplemental Exhibit CS1 entitled, "787 Customer Support Document",
attached hereto.

1.9 Include Supplemental Exhibit EE1 entitled, "Engine Escalation and Engine
Warranty", attached hereto.

1.10 Include Supplemental Exhibit SLP1 entitled, "Service Life Policy
Components", attached hereto.

 

2. Letter Agreements:

2.1 Remove and replace, in its entirety, Letter Agreement 6-1162-MSA-546, "Open
Configuration Matters", with the revised Letter Agreement 6-1162-MSA-546R1
attached hereto.

2.2 Include Letter Agreement 6-1162-MSA-547, "Option Aircraft", attached hereto.

2.3 Include Letter Agreement 6-1162-MSA-549, "Spare Parts Initial Provisioning",
attached hereto.

2.4 Include Letter Agreement 6-1162-MSA-550, "Spare Parts Commitments", attached
hereto.

2.5 Include Letter Agreement 6-1162-MSA-551, [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT], attached hereto.

2.6 Remove and replace, in its entirety, Letter Agreement 6-1162-MSA-552,
"Special Matters", with the revised Letter Agreement 6-1162-MSA-552R1 attached
hereto.

2.7 Remove and replace, in its entirety, Letter Agreement 6-1162-MSA-553, "Open
Matters", with the revised Letter Agreement 6-1162-MSA-553R1 attached hereto.

2.8 Include Letter Agreement 6-1162-MSA-554, [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

attached hereto.

2.9 Include Letter Agreement 6-1162-MSA-555, "Promotional Support", attached
hereto.

2.10 Include Letter Agreement 6-1162-MSA-609, "Alternate Engine Selection",
attached hereto.

 

 

The Agreement will be deemed to be supplemented to the extent herein provided as
of the date hereof and as so supplemented will continue in full force and
effect.

 

EXECUTED IN DUPLICATE as of the day and year first written above.

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /s/ Michael S. Anderson By: /s/ Gerald Laderman

Its: Attorney-In-Fact  __ Its: Senior Vice President -

Finance and Treasurer

PURCHASE AGREEMENT NUMBER 2484



between



THE BOEING COMPANY



and



ContinenTal airlines, inc.



 

Relating to Boeing Model 787 Aircraft



 

TABLE OF CONTENTS

 

SA

ARTICLES

NUMBER



1. Quantity, Model and Description

2. Delivery Schedule

3. Price

4. Payment

5. Additional Terms

 

TABLE

1. Aircraft Information Table 1

 

EXHIBIT

A. Aircraft Configuration 1

B. Aircraft Delivery Requirements and Responsibilities 1

 

SUPPLEMENTAL EXHIBITS

AE1. Escalation Adjustment/Airframe and Optional Features 1

BFE1. Buyer Furnished Equipment Variables 1

CS1. Customer Support Document 1

EE1. Engine Escalation/Engine Warranty and Patent Indemnity 1

SLP1. Service Life Policy Components 1

 

TABLE OF CONTENTS

 

SA

LETTER AGREEMENTS

NUMBER



6-1162-MSA-546R1 Open Configuration Matters 1

6-1162-MSA-547 Option Aircraft 1

6-1162-MSA-549 Spares Initial Provisioning 1

 

 

TABLE OF CONTENTS

SA

CONFIDENTIAL LETTER AGREEMENTS

NUMBER



6-1162-MSA-550 Spare Parts Commitment 1

6-1162-MSA-551 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] 1

 

6-1162-MSA-552R1 Special Matters 1

6-1162-MSA-553R1 Open Matters 1

6-1162-MSA-554 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] 1

 

6-1162-MSA-555 Promotion Support 1

6-1162-MSA-609 Alternate Engine Selection 1



TABLE OF CONTENTS

 

SUPPLEMENTAL AGREEMENTS

DATED AS OF:



Supplemental Agreement No. 1 June 30, 2005

Purchase Agreement No. 2484



between



The Boeing Company



and



Continental Airlines, Inc.

______________________________

This Purchase Agreement No. 2484 dated as of December 29, 2004 between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
the purchase and sale of Model 787 aircraft together with all tables, exhibits,
supplemental exhibits, letter agreements and other attachments thereto, if any,
(Purchase Agreement) incorporates and amends the terms and conditions of the
Aircraft General Terms Agreement dated as of October 10, 1997 between the
parties, identified as AGTA-CAL (AGTA).

Article 1. Quantity, Model, Description and Inspection.

The aircraft to be delivered to Customer will be designated as Model 787-8
aircraft (the Aircraft). Boeing will manufacture and sell to Customer Aircraft
conforming to the configuration described in Exhibit A in the quantities listed
in Table 1 to this Purchase Agreement. Twelve (12) months prior to delivery of
Customer's first Aircraft, Boeing will provide Customer a Boeing document
defining a customer inspection process appropriate to the 787 manufacturing
process (787 Inspection Process) which will apply in lieu of inspection
processes traditionally applicable to other models of aircraft and will
supersede the provisions of Article 5.2 of the AGTA.

Article 2. Delivery Schedule.

The Aircraft will be delivered to Customer in accordance with the scheduled
months of delivery of the Aircraft listed in the attached Table 1. Exhibit B
describes certain responsibilities for both Customer and Boeing in order to
accomplish the delivery of the Aircraft.

Article 3. Price.



3.1 Aircraft Basic Price. The Aircraft Basic Price is listed in Table 1 in
subject to escalation dollars. [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]



3.2 Advance Payment Base Prices. The Advance Payment Base Prices listed in Table
1 were calculated utilizing the latest escalation factors available to Boeing on
the date of this Purchase Agreement projected to the month of scheduled
delivery.



Article 4. Payment.

4.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4.2 The standard advance payment schedule for the Model 787 Aircraft requires
Customer to make certain advance payments, expressed as a percentage of the
Advance Payment Base Price of each Aircraft beginning with a payment of
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]%, less the
Deposit, on the date of signing of the Purchase Agreement for the Aircraft.
Additional advance payments for each Aircraft are due as specified in and on the
first business day of the months listed in the attached Table 1.



4.3 For any Aircraft whose scheduled month of delivery is less than 24 months
from the date of this Purchase Agreement, the total amount of advance payments
due for payment upon signing of this Purchase Agreement will include all advance
payments which are past due in accordance with the standard advance payment
schedule set forth in paragraph 4.2 above.

4.4 Customer will pay the balance of the Aircraft Price of each Aircraft at
delivery. The Aircraft Price for each Aircraft will be re-calculated at the time
that Aircraft is delivered using the then available escalation factors for the
month when that Aircraft is delivered to calculate the Escalation Adjustment as
defined in Supplemental Exhibit AE1.

Article 5. Additional Terms.



5.1 Excusable Delay. Article 7.1 of the basic articles of the AGTA in so far as
it applies to the Aircraft only is revised to read as follows:

7.1 General. Boeing will not be liable for any delay in the scheduled delivery
month of an aircraft or other performance under a purchase agreement caused by
(i) acts of God; (ii) war or armed hostilities; (iii) government acts or
priorities; (iv) fires, floods, or earthquakes; (v) strikes or labor troubles
causing cessation, slowdown, or interruption of work; (vi) inability, after
commercial reasonable effort, to procure materials, systems, accessories,
equipment or parts; (vii) inability, after due and timely diligence, to obtain
type certification; or (viii) any other cause to the extent such cause is beyond
Boeing's control and not occasioned by Boeing's fault or negligence. A delay
resulting from any such cause is defined as an Excusable Delay.



5.2 Aircraft Information Table. Table 1 consolidates information contained in
Articles 1, 2, 3 and 4 with respect to (i) quantity of Aircraft, (ii) applicable
Detail Specification for the Aircraft, (iii) month and year of scheduled
deliveries of the Aircraft, (iv) Aircraft Basic Price, (v) escalation factors
applicable to the Aircraft and (vi) Advance Payment Base Prices and advance
payments applicable to the Aircraft and their schedules.



5.3 Escalation Adjustment/Airframe and Optional Features. Supplemental Exhibit
AE1 contains the applicable airframe and optional features escalation formula
for the Aircraft.





5.4 Buyer Furnished Equipment Variables. Supplemental Exhibit BFE1 contains
vendor selection dates and other variables applicable to the Aircraft.





5.5 Customer Support Variables. Information, training, services and other things
furnished by Boeing in support of introduction of the Aircraft into Customer's
fleet are described in Supplemental Exhibit CS1. Supplemental Exhibit CS1
supersedes in its entirety Exhibit B to the AGTA with respect to the Aircraft
but not with respect to any other aircraft.



5.6 Engine Escalation Variables. Supplemental Exhibit EE1 contains the
applicable engine escalation formula, the engine warranty and the engine patent
indemnity for the Aircraft.



5.7 Service Life Policy Component Variables. Supplemental Exhibit SLP1 lists the
airframe and landing gear components covered by the Service Life Policy for the
Aircraft (Covered Components).



5.8 Public Announcement. Boeing reserves the right to make a public announcement
regarding Customer's purchase of the Aircraft upon approval of Boeing's press
release by Customer's public relations department or other authorized
representative.



5.9 Negotiated Agreement; Entire Agreement. This Purchase Agreement, including
the provisions of Article 8.2 of the AGTA relating to insurance, and Article 12
of Part 2 of Exhibit C of the AGTA relating to DISCLAIMER AND RELEASE and
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES, has been the subject of discussion
and negotiation and is understood by the parties; the Aircraft Price and other
agreements of the parties stated in this Purchase Agreement were arrived at in
consideration of such provisions. This Purchase Agreement, including the AGTA,
contains the entire agreement between the parties and supersedes all previous
proposals, understandings, commitments or representations whatsoever, oral or
written, and may be changed only in writing signed by authorized representatives
of the parties.

 

DATED AS OF December 29, 2004

CONTINENTAL airlines, inc.


 

 

By: /s/ Gerald Laderman

Its: Senior Vice President -

Finance & Treasurer

THE BOEING COMPANY

 

 

 

By: /s/ Michael S. Anderson

ITS: Attorney-In-Fact

Table 1

Purchase Agreement 2484

Aircraft Delivery, Description, Price and Advance Payments

(787-8 / [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2004 $s [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Table 1

Purchase Agreement 2484

Aircraft Delivery, Description, Price and Advance Payments

(787-8 / [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2004 $s [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



@PA/EXA#

 

 

 

 

 

 

AIRCRAFT CONFIGURATION



 

between



 

THE BOEING COMPANY



 

and



 

CONTINENTAL AIRLINES, INC.



 

 

 

 

 

Exhibit A to Purchase Agreement Number 2484

Exhibit A to

Purchase Agreement No. 2484

Page 2



 

 

 

AIRCRAFT CONFIGURATION



 

Dated June 30, 2005



 

relating to



 

BOEING MODEL 787-8 AIRCRAFT

 

 

 

The Airframe Price in Table 1 was established utilizing the 787 Airplane
Description and Selections 787B1-0227 Revision E dated March 2, 2005 and
YS6308-E dated March 2, 2005 for 270 passenger interior. The content of this
Exhibit A will be defined pursuant to the provisions of Letter Agreement
6-1162-MSA-546R1, Open Configuration Matters, to the Purchase Agreement.



 

 

 

 

 

 

 

AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES



between



THE BOEING COMPANY



and



continental airlines, inc.



 

Exhibit B to Purchase Agreement Number 2484



 

 

 

AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES



relating to



BOEING MODEL 787-8 AIRCRAFT

 

Both Boeing and Customer have certain documentation and approval
responsibilities at various times during the construction cycle of Customer's
Aircraft that are critical to making the delivery of each Aircraft a positive
experience for both parties. This Exhibit B documents those responsibilities and
indicates recommended completion deadlines for the actions to be accomplished.
If Customer fails to meet any particular deadline for an Aircraft, such failure
shall not be deemed a breach of the Purchase Agreement provided that Customer
promptly contacts Boeing to negotiate and agree upon a later deadline that will
not interrupt Boeing's manufacturing operations nor cause a delay in delivery of
the affected Aircraft.

1. GOVERNMENT DOCUMENTATION REQUIREMENTS.

Certain actions are required to be taken by Customer in advance of the scheduled
delivery month of each Aircraft with respect to obtaining certain government
issued documentation.

1.1 Airworthiness and Registration Documents.

Not later than 6 months prior to delivery of each Aircraft, Customer will notify
Boeing of the registration number to be painted on the side of the Aircraft. In
addition, and not later than 3 months prior to delivery of each Aircraft,
Customer will, by letter to the regulatory authority having jurisdiction,
authorize the temporary use of such registration numbers by Boeing during the
pre-delivery testing of the Aircraft.

Customer is responsible for furnishing any Temporary or Permanent Registration
Certificates required by any governmental authority having jurisdiction to be
displayed aboard the Aircraft after delivery.

1.2 Certificate of Sanitary Construction.

1.2.1 U.S. Registered Aircraft. Boeing will obtain from the United States Public
Health Service, a United States Certificate of Sanitary Construction to be
displayed aboard each Aircraft after delivery to Customer.

1.2.2 Non-U.S. Registered Aircraft. If, for any non-U.S. registered Aircraft,
Customer requires a United States Certificate of Sanitary Construction at the
time of delivery of the Aircraft, Customer will give written notice thereof to
Boeing at least 3 months prior to delivery. Boeing will then use its reasonable
best efforts to obtain the Certificate from the United States Public Health
Service and present it to Customer at the time of Aircraft delivery.

1.3 Customs Documentation.

1.3.1 Import Documentation. If the Aircraft is intended to be exported from the
United States, Customer must notify Boeing not later than 3 months prior to
delivery of each Aircraft of any documentation required by the customs
authorities or by any other agency of the country of import.

1.3.2 General Declaration - U.S. If the Aircraft is intended to be exported from
the United States, Boeing will prepare Customs Form 7507, General Declaration,
for execution by U.S. Customs immediately prior to the ferry flight of the
Aircraft. For this purpose, Customer will furnish to Boeing not later than 20
days prior to delivery all information required by U.S. Customs or U.S.
Immigration and Naturalization Service, including without limitation (i) a
complete crew and passenger list identifying the names, birth dates, passport
numbers and passport expiration dates of all crew and passengers and (ii) a
complete ferry flight itinerary, including point of exit from the United States
for the Aircraft.

If Customer intends, during the ferry flight of an Aircraft, to land at a U.S.
airport after clearing Customs at delivery, Customer must notify Boeing not
later than 20 days prior to delivery of such intention. If Boeing receives such
notification, Boeing will provide to Customer the documents constituting a
Customs permit to proceed, allowing such Aircraft to depart after any such
landing. Sufficient copies of completed Form 7507, along with passenger
manifest, will be furnished to Customer to cover U.S. stops scheduled for the
ferry flight.

1.3.3 Export Declaration - U.S. If the Aircraft is intended to be exported from
the United States, Boeing will prepare Form 7525V and, immediately prior to the
ferry flight, will submit such Form to U.S. Customs in Seattle in order to
obtain clearance for the departure of the Aircraft, including any cargo, from
the United States. U.S. Customs will deliver the Export Declaration to the U.S.
Department of Commerce after export.

 

2. Insurance CertificateS.

Unless provided earlier, Customer will provide to Boeing not later than 30 days
prior to delivery of the first Aircraft, a copy of the requisite annual
insurance certificate in accordance with the requirements of Article 8 of the
AGTA.

3. NOTICE OF FLYAWAY CONFIGURATION.

Not later than 20 days prior to delivery of the Aircraft, Customer will provide
to Boeing a configuration letter stating the requested "flyaway configuration"
of the Aircraft for its ferry flight. This configuration letter should include:

(i) the name of the company which is to furnish fuel for the ferry flight and
any scheduled post-delivery flight training, the method of payment for such
fuel, and fuel load for the ferry flight;

(ii) the cargo to be loaded and where it is to be stowed on board the Aircraft,
the address where cargo is to be shipped after flyaway and notification of any
hazardous materials requiring special handling;

(iii) any BFE equipment to be removed prior to flyaway and returned to Boeing
BFE stores for installation on Customer's subsequent Aircraft;

(iv) a complete list of names and citizenship of each crew member and
non-revenue passenger who will be aboard the ferry flight; and

(v) a complete ferry flight itinerary.

 

4. DELIVERY ACTIONS BY BOEING.

4.1 Schedule of Inspections. All inspections of the Aircraft by FAA, Boeing,
Customer and, if required, U.S. Customs Bureau will be scheduled by Boeing for
completion prior to delivery or departure of the Aircraft. Boeing will inform
Customer of such schedules.

4.2 Schedule of Demonstration Flights. All FAA and Customer demonstration
flights will be scheduled by Boeing for completion prior to delivery of the
Aircraft.

4.3 Schedule for Customer's Flight Crew. Boeing will inform Customer of the date
that a flight crew is required for acceptance routines associated with delivery
of the Aircraft.

 

4.4 Fuel Provided by Boeing. Boeing will provide to Customer, without charge,
the amount of fuel shown in U.S. gallons in the table below for the model of
Aircraft being delivered and full capacity of engine oil at the time of delivery
or prior to the ferry flight of the Aircraft.

 

Aircraft Model

Fuel Provided

787

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



4.5 Flight Crew and Passenger Consumables. Boeing will provide reasonable
quantities of food, trash bags in the galleys, coat hangers, towels, toilet
tissue, drinking cups and soap for the first segment of the ferry flight for the
Aircraft.

4.6 Delivery Papers, Documents and Data. Boeing will have available at the time
of delivery of the Aircraft certain delivery papers, documents and data for
execution and delivery. Prior to ticketing the Aircraft, Customer will provide
Company Aircraft Maintenance Logs for Boeing Airworthiness Release stamp and/or
signature, and after delivery but prior to Aircraft departure, load software as
required by Customer per Customer Software Letter Agreement 6-1162-MSA-XXX for
ferry flight to destination. If title for the Aircraft will be transferred to
Customer through a Boeing sales subsidiary and if the Aircraft will be
registered with the FAA, Boeing will pre-position in Oklahoma City, Oklahoma,
for filing with the FAA at the time of delivery of the Aircraft an executed
original Form 8050-2, Aircraft Bill of Sale, indicating transfer of title to the
Aircraft from Boeing's sales subsidiary to Customer.

4.7 Delegation of Authority. If specifically requested in advance by Customer,
Boeing will present a certified copy of a Resolution of Boeing's Board of
Directors, designating and authorizing certain persons to act on its behalf in
connection with delivery of the Aircraft.

 

5. DELIVERY ACTIONS BY CUSTOMER.

5.1 Aircraft Radio Station License. At delivery of the Aircraft Customer will
provide its Aircraft Radio Station License to be placed on board the Aircraft
following delivery.

5.2. Aircraft Flight Log. At delivery of the Aircraft Customer will provide the
Aircraft Flight Log for the Aircraft.

5.3 Delegation of Authority. Customer will present to Boeing at delivery of the
Aircraft an original or certified copy of Customer's Delegation of Authority
designating and authorizing certain persons to act on its behalf in connection
with delivery of the specified Aircraft.

ESCALATION ADJUSTMENT



 

AIRFRAME AND OPTIONAL FEATURES



 

between



THE BOEING COMPANY



and



Continental airlines, inc.



 

Supplemental Exhibit AE1 to Purchase Agreement Number 2484

 

 

 

1. Formula



Airframe and Optional Features price adjustments (Airframe Price Adjustment) are
used to allow prices to be stated in current year dollars at the signing of this
Purchase Agreement and to adjust the amount to be paid by Customer at delivery
for the effects of economic fluctuation. The Airframe Price Adjustment will be
determined at the time of Aircraft delivery in accordance with the following
formula:



Pa = (P) (L + M) - P



Where:



Pa = Airframe Price Adjustment.



L = [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

x ( ECI 

ECIb ) where ECIb is the base year index
(as set forth in Table 1 of this
Purchase Agreement)


M = [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

x [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

where [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
base year index (as set forth in Table 1 of this Purchase Agreement)

P = Airframe Price plus Optional Features Price (as set forth in Table 1 of this
Purchase Agreement).



ECI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], calculated by establishing a three-month arithmetic average value
(expressed as a decimal and rounded to the nearest tenth) using the values for
the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the month of scheduled delivery of the applicable Aircraft. As the
Employment Cost Index values are only released on a quarterly basis, the value
released for the month of March will be used for the months of January and
February; the value for June used for April and May; the value for September
used for July and August; and the value for December used for October and
November.



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is a value
determined using the U.S. Department of Labor, Bureau of Labor Statistics
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],
calculated as a 3-month arithmetic average of the released monthly values
(expressed as a decimal and rounded to the nearest tenth) using the values for
the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the month of scheduled delivery of the applicable Aircraft.



As an example, for an Aircraft scheduled to be delivered in the month of July,
the months [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] of the preceding year will be utilized in determining the value of
ECI and [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



Note: i. In determining the values of L and M, all calculations and resulting
values will be expressed as a decimal rounded to the nearest ten-thousandth.



ii. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] in the Airframe Price Adjustment formula.



iii. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] in the Airframe Price Adjustment formula.



iv. The denominators (base year indices) are the actual average values reported
by the U.S. Department of Labor, Bureau of Labor Statistics. The actual average
values are calculated as a 3-month arithmetic average of the released monthly
values (expressed as a decimal and rounded to the nearest tenth) using the
values for the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] months prior to the airframe base year. The applicable base year and
corresponding denominator is provided by Boeing in Table 1 of this Purchase
Agreement.



v. The final value of Pa will be rounded to the nearest dollar.



vi. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

2. Values to be Used if Bureau of Labor Statistics Are [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the base year for
determination of the ECI and [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] values as defined above, such re-based values will be
incorporated in the Airframe Price Adjustment calculation.



2.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

2.4 If within 12 months of Aircraft delivery, the published index values are
revised due to an acknowledged error by the Bureau of Labor Statistics, the
Airframe Price Adjustment will be re-calculated using the revised index values
(this does not include those values noted as preliminary by the Bureau of Labor
Statistics). A credit memorandum or supplemental invoice will be issued for the
Airframe Price Adjustment difference. Interest charges will not apply for the
period of original invoice to issuance of credit memorandum or supplemental
invoice.



Note

: i. The values released by the Bureau of Labor Statistics and available to
Boeing 30 days prior to the first day of the scheduled delivery month of an
Aircraft will be used to determine the ECI and [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] values for the applicable months (including
those noted as preliminary by the Bureau of Labor Statistics) to calculate the
Airframe Price Adjustment for the Aircraft invoice at the time of delivery. The
values will be considered final and no Airframe Price Adjustments will be made
after Aircraft delivery for any subsequent changes in published Index values,
subject always to paragraph 2.4 above.





ii. The maximum number of digits to the right of the decimal after rounding
utilized in any part of the Airframe Price Adjustment equation will be 4, where
rounding of the fourth digit will be increased to the next highest digit when
the 5th digit is equal to 5 or greater.



BUYER FURNISHED EQUIPMENT VARIABLES



between



THE BOEING COMPANY



and



CONTINENTAL AIRLINES



 

Supplemental Exhibit BFE1 to Purchase Agreement Number 2484



 

BUYER FURNISHED EQUIPMENT VARIABLES



relating to



787-8 AIRCRAFT

 

This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates
and other variables applicable to the Aircraft.

1. Supplier Selection.

Customer will:

1.1 Select and notify Boeing of the suppliers and part numbers of the following
Buyer Furnished Equipment (BFE) items by the following dates:



--------------------------------------------------------------------------------

(TBI)



2. On-dock Dates



On or before (date to be determined, if BFE is applicable), Boeing will provide
to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document) or an
electronically transmitted BFE Report which may be periodically revised, setting
forth the items, quantities, on-dock dates and shipping instructions relating to
the in-sequence installation of BFE. For planning purposes, a preliminary BFE
on-dock schedule is set forth below:

Item

Preliminary On-Dock Dates



[Month of Delivery:]

       

Aircraft

Aircraft

(date to be determined, if BFE is applicable)

   

 

Additional Delivery Requirements

Customer will ensure that Customer's BFE suppliers provide sufficient
information to enable Boeing, when acting as Importer of Record for Customer's
BFE, to comply with all applicable provisions of the U.S. Customs Service.

787 CUSTOMER SUPPORT DOCUMENT



between



THE BOEING COMPANY



and



CONTINENTAL AIRLINES, INC.



 

Supplemental Exhibit CS1 to Purchase Agreement Number 2484



 

This document contains

:





Part 1: Boeing Maintenance and Flight Training Programs; Operations Engineering
Support

Part 2: Field Services and Engineering Support

Services

Part 3: Technical Information and Materials

Part 4: Alleviation or Cessation of Performance

Part 5: Protection of Proprietary Information and
Proprietary Materials



787 CUSTOMER SUPPORT DOCUMENT



PART

1: BOEING MAINTENANCE AND FLIGHT TRAINING



PROGRAMS; OPERATIONS ENGINEERING SUPPORT

 

1. Boeing Training Programs.

Boeing will provide maintenance training, cabin attendant training, and flight
training programs to support the introduction of the Aircraft into service as
provided in this Supplemental Exhibit CS1.



1.1 Customer is awarded 1,280 points (Training Points) [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. At any time before 24 months
after delivery of Customer's last Aircraft (Training Program Period) Customer
may exchange Training Points for any of the training courses described on
Attachment A at the point values described on Attachment A or for other training
Boeing may identify at specified point values. At the end of the Training
Program Period any unused Training Points will expire.



1.2 In addition to the training provided in Article 1.1, Boeing will provide to
Customer the following training and services:



1.2.1 Flight dispatcher model specific instruction; 2 classes of 6 students;



1.2.2 Performance engineer model specific instruction in Boeing's regularly
scheduled courses; schedules are published yearly.



1.2.3 Additional Flight Operations Services:



a. Boeing flight crew personnel to assist in ferrying the first Aircraft to
Customer's main base;



b. Instructor pilots for 90 Man Days (as defined in Article 5.4, below) for
revenue service training assistance;



c. An instructor pilot to visit Customer 6 months after revenue service training
to review Customer's flight crew operations for a

2 week period.



If any part of the training described in this Article 1.2 is not completed by
Customer within 24 months after the delivery of the last Aircraft, Boeing will
have no obligation to provide such training.

2. Training Schedule and Curricula.

2.1 Customer and Boeing will together conduct planning conferences approximately
12 months before the scheduled delivery month of the first Aircraft of a model
to define and schedule the maintenance, flight training and cabin attendant
training programs. At the conclusion of each planning conference the parties
will document Customer's course selection, training schedule, and, if
applicable, Training Point application and remaining Training Point balance.



2.2 Customer may also request training by written notice to Boeing identifying
desired courses, dates and locations. Within 15 days of Boeing's receipt of such
request Boeing will provide written response to Customer confirming whether the
requested courses are available at the times and locations requested by
Customer.



3. Location of Training.

3.1 Boeing will conduct all training at any of its or its wholly-owned
subsidiaries' training facilities equipped for the model of Aircraft. Customer
shall decide on the location or mix of locations for training, subject to space
being available in the desired courses at the selected training facility on the
dates desired.

3.2 If requested by Customer, Boeing will conduct the classroom portions of the
maintenance and flight training (except for the Performance Engineer training
courses) at a mutually acceptable alternate training site, subject to the
following conditions:

3.2.1 Customer will provide acceptable classroom space, simulators (as necessary
for flight training) and training equipment required to present the courses;



3.2.2 Customer will pay Boeing's portal to portal actual expenses for lodging,
ground transportation, laundry, baggage handling, communication costs and per
diem meal charge for each Boeing instructor for each day, or fraction thereof,
that the instructor is away from his home location, including travel time;

3.2.3 Customer will provide, or will reimburse Boeing for the actual costs of
round-trip transportation for Boeing's instructors and the shipping costs of
training Materials (as defined in Part 3 paragraph 1 of this Supplemental
Exhibit CS1), which must be shipped to the alternate training site;



3.2.4 Customer will be responsible for all taxes, fees, duties, licenses,
permits and similar expenses incurred by Boeing and its employees as a result of
Boeing's providing training at the alternate site or incurred as a result of
Boeing providing revenue service training; and



3.2.5 Those portions of training that require the use of training devices not
available at the alternate site will be conducted at Boeing's facility or at
some other alternate site. Customer will be responsible for additional expenses,
if any, which result from the use of such alternate site.



4. Training Materials.



Boeing will provide training Materials will be provided for each student
(Training Materials). In addition, if requested by Customer, one complete set of
Training Materials will be provided for use in Customer's own training program.
Training Materials may be used only for either (i) the individual student's
reference during Boeing provided training and for review thereafter or (ii)
Customer's provision of training to individuals directly employed by the
Customer.

5. Additional Terms and Conditions.

5.1 All training will reflect an airplane configuration defined by (i) Boeing's
standard configuration specification for 787 aircraft, (ii) Boeing's standard
configuration specification for the minor model of 787 aircraft selected by
Customer, and (iii) any Optional Features selected by Customer from Boeing's
standard catalog of Optional Features. Upon Customer's request, Boeing may
provide training customized to reflect other elements of Customer's Aircraft
configuration subject to a mutually acceptable price, schedule, scope of work
and other applicable terms and conditions.



5.2 All training will be provided in the English language. If translation is
required, Customer will provide interpreters.

5.3 Customer will be responsible for all expenses of Customer's personnel except
that in the Puget Sound region of Washington State Boeing will transport
Customer's personnel between their local lodgings and Boeing's training
facility.



5.4 Boeing flight instructor personnel will not be required to work more than 5
days per week, or more than 8 hours in any one 24-hour period (Man Day), of
which not more than 5 hours per 8-hour workday will be spent in actual flying.
These foregoing restrictions will not apply to ferry assistance or revenue
service training services, which will be governed by FAA rules and regulations.

5.5 Normal Line Maintenance is defined as line maintenance that Boeing might
reasonably be expected to furnish for flight crew training at Boeing's facility,
and will include ground support and Aircraft storage in the open, but will not
include provision of spare parts. Boeing will provide Normal Line Maintenance
services for any Aircraft while the Aircraft is used for flight crew training at
Boeing's facility in accordance with the Boeing Maintenance Plan (Boeing
document D6-82076) and the Repair Station Operation and Inspection Manual
(Boeing document D6-25470). Customer will provide such services if flight crew
training is conducted elsewhere. Regardless of the location of such training,
Customer will be responsible for providing all maintenance items (other than
those included in Normal Line Maintenance) required during the training,
including, but not limited to, fuel, oil, landing fees and spare parts.



5.6 If the training is based at Boeing's facility and the Aircraft is damaged
during such training, Boeing will make all necessary repairs to the Aircraft as
promptly as possible. Customer will pay Boeing's reasonable charge, including
the price of parts and materials, for making the repairs. If Boeing's estimated
labor charge for the repair exceeds $[CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT], Boeing and Customer will enter into an agreement for
additional services before beginning the repair work.

5.7 If the flight training is based at Boeing's facility, several airports in
the surrounding area may be used, at Boeing's option, which shall be identified
by Boeing at the flight training planning conference. Unless otherwise agreed in
the flight training planning conference, it will be Customer's responsibility to
make arrangements for the use of such airports.

5.8 If Boeing agrees to make arrangements on behalf of Customer for the use of
airports for flight training, Boeing will pay on Customer's behalf any landing
fees charged by any airport used in conjunction with the flight training. At
least 30 days before flight training, Customer will provide Boeing an open
purchase order against which Boeing will invoice Customer for any landing fees
Boeing paid on Customer's behalf. The invoice will be submitted to Customer
approximately 60 days after flight training is completed, when all landing fee
charges have been received and verified. Customer will pay the invoiced amount
to Boeing within 30 days of the date of the invoice.

5.9 If requested by Boeing, in order to provide the flight training or ferry
flight assistance, Customer will make available to Boeing an Aircraft after
delivery to familiarize Boeing instructor or ferry flight crew personnel with
such Aircraft. If flight of the Aircraft is required for any Boeing instructor
or ferry flight crew member to maintain an FAA license for flight proficiency or
landing currency, Boeing will be responsible for the costs of fuel, oil, landing
fees and spare parts attributable to that portion of the flight.



 

787 CUSTOMER SUPPORT DOCUMENT



PART 2: FIELD AND ENGINEERING SUPPORT SERVICES

 

1. Field Service Representation.

Boeing will furnish field service representation to advise Customer with respect
to the maintenance and operation of the Aircraft (Field Service
Representatives).



1.1 Field Service Representatives will be available at or near Customer's main
maintenance or engineering facility beginning before the scheduled delivery
month of the first Aircraft and ending [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] after delivery of the last Aircraft covered by a
specific purchase agreement.

1.2 When a Field Service Representative is positioned at Customer's facility,
Customer will provide, at no charge to Boeing, suitable furnished office space
and office equipment, including internet capability for electronic access of
data, at the location where Boeing is providing Field Service Representatives.
As required, Customer will assist each Field Service Representative with visas,
work permits, customs, mail handling, identification passes and formal
introduction to local airport authorities.

1.3 Boeing's Field Service Representatives are assigned to various airports and
other locations around the world. Whenever Customer's Aircraft are operating
through any such airport, the services of Boeing's Field Service Representatives
are available to Customer.



2. Engineering Support Services.

2.1 Boeing will, if requested by Customer, provide technical advisory assistance
from the Seattle area or at a base designated by Customer as appropriate for any
Aircraft or Boeing Product (as defined in Part 1 of Exhibit C of the AGTA).
Technical advisory assistance provided will include:

2.1.1 Analysis of the information provided by Customer to determine the probable
nature and cause of operational problems and suggestion of possible solutions.



2.1.2 Analysis of the information provided by Customer to determine the nature
and cause of unsatisfactory schedule reliability and the suggestion of possible
solutions.



2.1.3 Analysis of the information provided by Customer to determine the nature
and cause of unsatisfactory maintenance costs and the suggestion of possible
solutions.



2.1.4 Analysis and commentary on Customer's engineering releases relating to
structural repairs not covered by Boeing's Structural Repair Manual including
those repairs requiring advanced composite structure design.



2.1.5 Analysis and commentary on Customer's engineering proposals for changes
in, or replacement of, systems, parts, accessories or equipment manufactured to
Boeing's detailed design. Boeing will not analyze or comment on any major
structural change unless Customer's request for such analysis and comment
includes complete detailed drawings, substantiating information (including any
information required by applicable government agencies), all stress or other
appropriate analyses, and a specific statement from Customer of the substance of
the review and the response requested.



2.1.6 One (1) evaluation of Customer's technical facilities, tools and equipment
for servicing and maintaining 787 aircraft, recommendation of changes where
necessary and assistance in the formulation of an initial maintenance plan for
the introduction of the first Aircraft into service.



2.1.7 Assistance with the analysis and preparation of performance data to be
used in establishing operating practices and policies for Customer's operation
of Aircraft.



2.1.9 Assistance with interpretation of the minimum equipment list, the
definition of the configuration deviation list and the analysis of individual
Aircraft performance.



2.1.9 Assistance with solving operational problems associated with delivery and
route-proving flights.



2.1.10 Information regarding significant service items relating to Aircraft
performance or flight operations.



2.1.11 Operations engineering support during the ferry flight of an Aircraft.



2.1.12 Assistance in developing an Extended Twin Operations (ETOPs) plan for
regulatory approval.



2.2 Boeing will, if requested by Customer, perform work on an Aircraft after
delivery but prior to the initial departure flight or upon the return of the
Aircraft to Boeing's facility prior to completion of that flight. The following
conditions will apply to Boeing's performance:

2.2.1 Boeing may rely upon the commitment authority of the Customer's personnel
requesting the work.

2.2.2 As title and risk of loss has passed to Customer, the insurance provisions
of Article 8.2 of the AGTA apply.

2.2.3 The provisions of the Boeing Warranty in Part 2 of Exhibit C of the AGTA
apply.

2.2.4 Customer will pay Boeing for requested work not covered by the Boeing
Warranty, if any.

2.2.5 The DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER
DAMAGES provisions in Article 11 of Part 2 and Article 3.8 of Part 6 of Exhibit
C of the AGTA apply.

2.3 Boeing may, at Customer's request, provide services other than those
described in Articles 2.1 and 2.2 of this Supplemental Exhibit CS1 for an
Aircraft after delivery, which may include, but not be limited to, retrofit kit
changes (kits and/or information), training, flight services, maintenance and
repair of Aircraft (Additional Services). Such Additional Services will be
subject to a mutually acceptable price, schedule, scope of work and other
applicable terms and conditions. The DISCLAIMER AND RELEASE and the EXCLUSION OF
CONSEQUENTIAL AND OTHER DAMAGES provisions in Article 11 of Part 2 of Exhibit C
of the AGTA and the insurance provisions in Article 8.2 of the AGTA will apply
to any such work. Title to and risk of loss of any such Aircraft will always
remain with Customer.





 

 

787 CUSTOMER SUPPORT DOCUMENT



PART 3: TECHNICAL INFORMATION AND MATERIALS

 

1. General.

Materials are defined as any and all items that are created by Boeing or a third
party, which are provided directly or indirectly from Boeing and serve primarily
to contain, convey or embody information. Materials may include either tangible
embodiments (for example, documents or drawings), or intangible embodiments (for
example, software and other electronic forms) of information but excludes
Aircraft Software. Aircraft Software is defined as software that is installed on
and used in the operation of the Aircraft.

Customer Information is defined as that data provided by Customer to Boeing
which falls into one of the following categories: (i) aircraft operational
information (including, but not limited to, flight hours, departures, schedule
reliability, engine hours, number of aircraft, aircraft registries, landings,
and daily utilization and schedule interruptions for Boeing model aircraft);
(ii) summary and detailed shop findings data; (iii) aircraft readiness log data;
(iv) non-conformance reports; (v) line maintenance data; (vi) airplane message
data, (vii) scheduled maintenance data, and (viii) service bulletin
incorporation.

Upon execution by Customer of Boeing's standard form Customer Services General
Terms Agreement and Supplemental Agreement for Electronic Access Boeing will
provide to Customer through electronic access certain Materials to support the
maintenance and operation of the Aircraft. Such Materials will, if applicable,
be prepared generally in accordance with Air Transport Association of America
(ATA) iSpec 2200, entitled "Specification for Manufacturers" Technical Data."
Materials not covered by iSpec 2200 will be provided in a structure suitable for
the Material's intended use. Materials will be in English and in the units of
measure used by Boeing to manufacture an Aircraft.

2. Materials Planning Conferences.

Customer and Boeing will conduct planning conferences approximately
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]before the
scheduled delivery month of the first Aircraft in order to mutually determine
(i) the Materials to be furnished to Customer in support of the Aircraft, (ii)
the Customer Information to be furnished by Customer to Boeing, (iii) the update
cycles of the Materials to be furnished to Customer, (iv) the update cycles of
the Customer Information to be furnished to Boeing, (v) any Customer
preparations necessary for Customer's transmittal of Customer Information to
Boeing, and (vi) any Customer preparations necessary for Customer's electronic
access to the Materials.

3. Technical Data and Maintenance Information.

Boeing will provide technical data and maintenance information equivalent to
that traditionally provided in the following manuals and documents. The format
for this data and information is not yet determined in all cases. Whenever
possible Boeing will provide such data and information through electronic
access.

a) Flight Operations Information.

Airplane Flight Manual

Operations Manual and Checklist

Planning and Performance Manual

Weight and Balance Manual

Dispatch Deviation Procedures Guide and Master Minimum Equipment List

Flight Crew Training Manual

Fault Reporting Manual

Performance Engineer's Manual

Jet Transport Performance Methods

FMC Supplemental Data Document

Operational Performance Software

ETOPS Guide Vol. III

Flight Planning and Performance Manual



b) Maintenance Information.

Maintenance Manual

Wiring Diagram Manual

Systems Schematics Manual

Structural Repair Manual

Component Maintenance Manual

Standard Overhaul Practices Manual

Standard Wiring Practices Manual

Non-Destructive Test Manual

Service Bulletins and Index

Corrosion Prevention Manual

Fault Isolation Manual

Power Plant Buildup Manual (except Rolls Royce)

In Service Activity Report

All Operators Letters

Service Letters

Structural Item Interim Advisory

Combined Index

Maintenance Tips

Configuration Data Base Generator User Guide

Production Management Data Base

Baggage/Cargo Loading Manual

Maintenance Planning
.

Maintenance Review Board Report

Maintenance Planning Data Document

Maintenance Task Cards and Index

Maintenance Inspection Intervals Report

ETOPS Guide Vol. II

Configuration Maintenance and Procedures for Extended Range Operations

d) Spares Information.

Illustrated Parts Catalog

Standards Books

e) Airplane & Airport Information.

Facilities and Equipment Planning Document

Special Tool & Ground Handling Equipment Drawings & Index

Supplementary Tooling Documentation

Illustrated Tool and Equipment List/Manual

Aircraft Recovery Document

Airplane Characteristics for Airport Planning Document

Airplane Rescue and Fire Fighting Document

Engine Ground Handling Document

ETOPS Guide Vol. I

f) Shop Maintenance.

Service Bulletins

Component Maintenance Manuals and Index

Publications Index

Product Support Supplier Directory

Supplier Product Support and Assurance Agreements

g) Fleet Statistical Data and Reporting.

Fleet Message and Fault Data views, charts, and reports

4. Advance Representative Materials.

Boeing will select all advance representative Materials from available sources
and whenever possible will provide them through electronic access. Such advance
Materials will be for advance planning purposes only.



5. Customized Materials.

All customized Materials will reflect the configuration of each Aircraft as
delivered.



6. Revisions.

6.1 The schedule for updating certain Materials will be identified in the
planning conference. Such updates will reflect changes to Materials developed by
Boeing.

6.2 If Boeing receives written notice that Customer intends to incorporate, or
has incorporated, any Boeing service bulletin in an Aircraft, Boeing will update
Materials reflecting the effects of such incorporation into such Aircraft.

7. Supplier Technical Data.

7.1 For supplier-manufactured programmed airborne avionics components and
equipment classified as Seller Furnished Equipment (SFE) or Seller Purchased
Equipment (SPE) or Buyer Designated Equipment (BDE) which contain computer
software designed and developed in accordance with Radio Technical Commission
for Aeronautics Document No. RTCA/DO-178 dated January 1982, No. RTCA/DO-178A
dated March 1985, or later as available, Boeing will request that each supplier
of the components and equipment make software documentation available to
Customer.

7.2 The provisions of this Article will not be applicable to items of BFE.

7.3 Boeing will furnish to Customer a document identifying the terms and
conditions of the product support agreements between Boeing and its suppliers
requiring the suppliers to fulfill Customer's requirements for information and
services in support of the Aircraft.

8. Buyer Furnished Equipment Data.

Boeing will incorporate BFE line maintenance information into the customized
Materials providing Customer makes the information available to Boeing at least
six (6) months prior to the scheduled delivery month of each Aircraft. Boeing
will incorporate such BFE line maintenance information into the Materials prior
to delivery of each Aircraft reflecting the configuration of that Aircraft as
delivered. Upon Customer's request, Boeing may provide update service after
delivery to such information subject to the terms of Part 2, Article 2.3
relating to Additional Services. Customer agrees to furnish all BFE line
maintenance information in Boeing's standard digital format.

9. Customer's Shipping Address.

From time to time Boeing may furnish certain Materials or updates to Materials
by means other than electronic access. Customer will specify a single address
and Customer shall promptly notify Boeing of any change to that address. Boeing
will pay the reasonable shipping costs of the Materials. Customer is responsible
for any customs clearance charges, duties, and taxes.

787 CUSTOMER SUPPORT DOCUMENT



PART 4: ALLEVIATION OR CESSATION OF PERFORMANCE

 

Boeing will not be required to provide any Materials, services, training or
other things at a facility designated by Customer if any of the following
conditions exist and those conditions would prevent Boeing from performing its
services or make the performance of such services impracticable or inadvisable:

1. a labor stoppage or dispute in progress involving Customer;

2. wars or warlike operations, riots or insurrections in the country where the
facility is located;

3. any condition at the facility which, in the opinion of Boeing, is detrimental
to the general health, welfare or safety of its personnel or their families;

4. the United States Government refuses permission to Boeing personnel or their
families to enter into the country where the facility is located, or recommends
that Boeing personnel or their families leave the country; or

5. the United States Government refuses permission to Boeing to deliver
Materials, services, training or other things to the country where the facility
is located.

After the location of Boeing personnel at the facility, Boeing further reserves
the right, upon the occurrence of any of such events, to immediately and without
prior notice to Customer relocate its personnel and their families.

 

 

787 CUSTOMER SUPPORT DOCUMENT



PART 5: PROTECTION OF PROPRIETARY INFORMATION

AND PROPRIETARY MATERIALS

 

1. General.

All Materials provided by Boeing to Customer and not covered by a Boeing CSGTA
or other agreement between Boeing and Customer defining Customer's right to use
and disclose the Materials and included information will be covered by and
subject to the terms of the AGTA as amended by the terms of the Purchase
Agreement. Title to all Materials containing, conveying or embodying
confidential, proprietary or trade secret information (Proprietary Information)
belonging to Boeing or a third party (Proprietary Materials), will at all times
remain with Boeing or such third party. Customer will treat all Proprietary
Materials and all Proprietary Information in confidence and use and disclose the
same only as specifically authorized in the AGTA as amended by the terms of the
Purchase Agreement, or the CSGTA, and except to the extent required by law.



2. License Grant.



2.1 Boeing grants to Customer a perpetual worldwide, non-exclusive,
non-transferable license to use and disclose Proprietary Materials in accordance
with the terms and conditions of the AGTA as amended by the terms of the
Purchase Agreement. Customer is authorized to make copies of Materials (except
for Materials bearing the copyright legend of a third party), and all copies of
Proprietary Materials will belong to Boeing and be treated as Proprietary
Materials under the AGTA as amended by the terms of the Purchase Agreement.
Customer will preserve all proprietary legends, and all copyright notices on all
Materials and insure the inclusion of those legends and notices on all copies.



2.2 Customer grants to Boeing a perpetual, world-wide, non-exclusive,
non-transferable license to use and disclose Customer Information or derivative
works thereof in Boeing data and information products and services provided
indicia identifying Customer Information as originating from Customer is removed
from such Customer Information.



3. Use of Proprietary Materials and Proprietary Information.



Customer is authorized to use Proprietary Materials and Proprietary Information
for the purpose of: (a) operation, maintenance, repair, or modification of
Customer's Aircraft for which the Proprietary Materials and Proprietary
Information have been specified by Boeing and (b) development and manufacture of
training devices and maintenance tools for use by Customer.



4. Providing of Proprietary Materials to Contractors.



Customer is authorized to provide Proprietary Materials to Customer's
contractors for the sole purpose of maintenance, repair, or modification of
Customer's Aircraft for which the Proprietary Materials have been specified by
Boeing. In addition, Customer may provide Proprietary Materials to Customer's
contractors for the sole purpose of developing and manufacturing training
devices and maintenance tools for Customer's use. Before providing Proprietary
Materials to its contractor, Customer will first obtain a written agreement from
the contractor by which the contractor agrees (a) to use the Proprietary
Materials only on behalf of Customer, (b) to be bound by all of the restrictions
and limitations of this Part 5, and (c) that Boeing is a third party beneficiary
under the written agreement. Customer agrees to provide copies of all such
written agreements to Boeing upon request. A sample agreement acceptable to
Boeing is attached as Appendix VII to the AGTA.



5. Providing of Proprietary Materials and Proprietary Information to Regulatory
Agencies.



5.1 When and to the extent required by a government regulatory agency having
jurisdiction over Customer or an Aircraft, Customer is authorized to provide
Proprietary Materials and to disclose Proprietary Information to the agency for
use in connection with Customer's operation, maintenance, repair, or
modification of such Aircraft. Customer agrees to take all reasonable steps to
prevent the agency from making any distribution, disclosure, or additional use
of the Proprietary Materials and Proprietary Information provided or disclosed.
Customer further agrees to notify Boeing immediately upon learning of any (a)
distribution, disclosure, or additional use by the agency, (b) request to the
agency for distribution, disclosure, or additional use, or (c) intention on the
part of the agency to distribute, disclose, or make additional use of
Proprietary Materials or Proprietary Information.



5.2 In the event of an Aircraft or Aircraft systems-related incident, the
Customer may suspend, or block access to Customer Information pertaining to its
Aircraft or fleet. Such suspension may be for an indefinite period of time.



 

ENGINE ESCALATION AND

ENGINE WARRANTY



between



THE BOEING COMPANY



and



CONTINENTAL airlines, inc.



 

Supplemental Exhibit EE1 to Purchase Agreement Number 2484



 

 

 

 

1. ENGINE ESCALATION.

The Aircraft Basic Price of each Aircraft set forth in Table 1 of the Purchase
Agreement includes an aggregate price for General Electric Aircraft GEnx series
engines and all accessories, equipment and parts provided by the engine
manufacturer (Engines). The adjustment in Engine Price applicable to each
Aircraft (Engine Price Adjustment) will be determined at the time of Aircraft
delivery in accordance with the following formula:



 

Pa = (P) (L + M) - P



Where:



Pa = Engine Price Adjustment.



L = [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

x ( ECI 

ECIb ) where ECIb is the base year index
(as set forth in Table 1 of this
Purchase Agreement)




M = [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
x[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

where CPIb is the base year index
(as set forth in Table 1 of this
Purchase Agreement)

P = Engine Price per Aircraft (as set forth in Table 1 of this Purchase
Agreement).





ECI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], calculated by establishing a three-month arithmetic average value
(expressed as a decimal and rounded to the nearest tenth) using the values for
the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the month of scheduled delivery of the applicable Aircraft. As the
Employment Cost Index values are only released on a quarterly basis, the value
released for the month of March will be used for the months of January and
February; the value for June used for April and May; the value for September
used for July and August; and the value for December used for October and
November.



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is a value
determined using the U.S. Department of Labor, Bureau of Labor Statistics
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],
calculated as a 3-month arithmetic average of the released monthly values
(expressed as a decimal and rounded to the nearest tenth) using the values for
the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the month of scheduled delivery of the applicable Aircraft.



As an example, for an Aircraft scheduled to be delivered in the month of July,
the months [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] of the preceding year will be utilized in determining the value of
ECI and [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



Note: i. In determining the values of L and M, all calculations and resulting
values will be expressed as a decimal rounded to the nearest ten-thousandth.



ii. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] in the Engine Price Adjustment formula.



iii. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] in the Engine Price Adjustment formula.



iv. The denominators (base year indices) are the actual average values reported
by the U.S. Department of Labor, Bureau of Labor Statistics. The actual average
values are calculated as a 3-month arithmetic average of the released monthly
values (expressed as a decimal and rounded to the nearest tenth) using the
values for the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] months prior to the Engine Price base year. The applicable base year
and corresponding denominator is provided by Boeing in Table 1 of this Purchase
Agreement.



v. The final value of Pa will be rounded to the nearest dollar.



vi. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

2. Values to be Used if Bureau of Labor Statistics are [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the base year for
determination of the ECI and [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] values as defined above, such re-based values will be
incorporated in the Engine Price Adjustment calculation.



2.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.4 If within 12 months of Aircraft delivery, the published index values are
revised due to an acknowledged error by the Bureau of Labor Statistics, the
Engine Price Adjustment will be re-calculated using the revised index values
(this does not include those values noted as preliminary by the Bureau of Labor
Statistics). A credit memorandum or supplemental invoice will be issued for the
Engine Price Adjustment difference. Interest charges will not apply for the
period of original invoice to issuance of credit memorandum or supplemental
invoice.



Note

: i. The values released by the Bureau of Labor Statistics and available to
Boeing 30 days prior to the first day of the scheduled delivery month of an
Aircraft will be used to determine the ECI and [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] values for the applicable months (including
those noted as preliminary by the Bureau of Labor Statistics) to calculate the
Engine Price Adjustment for the Aircraft invoice at the time of delivery. The
values will be considered final and no Engine Price Adjustments will be made
after Aircraft delivery for any subsequent changes in published Index values,
subject always to paragraph 2.4 above.





ii. The maximum number of digits to the right of the decimal after rounding
utilized in any part of the Engine Price Adjustment equation will be 4, where
rounding of the fourth digit will be increased to the next highest digit when
the 5th digit is equal to 5 or greater.



3.  Engine Warranty

Boeing has obtained from General Electric Company (GE) the right to extend to
Customer the provisions of GE's warranty as set forth below (herein referred to
as the "Warranty"); subject, however, to Customer's acceptance of the conditions
set forth herein. Accordingly, Boeing hereby extends to Customer and Customer
hereby accepts the provisions of GE's Warranty as hereinafter set forth, and
such Warranty shall apply to all GEnx type engines (including all Modules and
Parts thereof), as such terms are defined in the Warranty (GEnx type Engines)
installed in the Aircraft at the time of delivery or purchased from Boeing by
Customer for support of the Aircraft except that, if Customer and GE have
executed, or hereinafter execute, a general terms agreement (Engine GTA), then
the terms of the Engine GTA shall be substituted for and supersede the
provisions of the Warranty and the Warranty shall be of no force or effect and
neither Boeing nor GE shall have any obligation arising therefrom. In
consideration for Boeing's extension of the GE Warranty to Customer, Customer
hereby releases and discharges Boeing from any and all claims, obligations and
liabilities whatsoever arising out of the purchase or use of such GEnx type
Engines and Customer hereby waives, releases and renounces all its rights in all
such claims, obligations and liabilities.

The Warranty is contained in the Warranty and Product Support Plan set forth in
Exhibit C to the applicable purchase contract between GE and Boeing. Copies of
the Warranty and Product Support Plan shall be provided to Customer by Boeing
upon request.

 

ENGINE ESCALATION AND

ENGINE WARRANTY



between



THE BOEING COMPANY



and



CONTINENTAL airlines, inc.



 

Supplemental Exhibit EE1 to Purchase Agreement Number 2484



 

 

 

 

1. ENGINE ESCALATION.

The Aircraft Basic Price of each Aircraft set forth in Table 1 of the Purchase
Agreement includes an aggregate price for Rolls-Royce plc Trent 1000 series
engines and all accessories, equipment and parts provided by the engine
manufacturer (Engines). The adjustment in Engine Price applicable to each
Aircraft (Engine Price Adjustment) will be determined at the time of Aircraft
delivery in accordance with the following formula:



 

Pa = (P) (L + M) - P



Where:



Pa = Engine Price Adjustment.



L = [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

x ( ECI 

ECIb ) where ECIb is the base year index
(as set forth in Table 1 of this
Purchase Agreement)




M = [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] x
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

where CPIb is the base year index
(as set forth in Table 1 of this
Purchase Agreement)

P = Engine Price per Aircraft (as set forth in Table 1 of this Purchase
Agreement).





ECI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], calculated by establishing a three-month arithmetic average value
(expressed as a decimal and rounded to the nearest tenth) using the values for
the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the month of scheduled delivery of the applicable Aircraft. As the
Employment Cost Index values are only released on a quarterly basis, the value
released for the month of March will be used for the months of January and
February; the value for June used for April and May; the value for September
used for July and August; and the value for December used for October and
November.



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is a value
determined using the U.S. Department of Labor, Bureau of Labor Statistics
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],
calculated as a 3-month arithmetic average of the released monthly values
(expressed as a decimal and rounded to the nearest tenth) using the values for
the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the month of scheduled delivery of the applicable Aircraft.



As an example, for an Aircraft scheduled to be delivered in the month of July,
the months [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] of the preceding year will be utilized in determining the value of
ECI and [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



Note: i. In determining the values of L and M, all calculations and resulting
values will be expressed as a decimal rounded to the nearest ten-thousandth.



ii. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] in the Engine Price Adjustment formula.



iii. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is the
numeric ratio attributed to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] in the Engine Price Adjustment formula.



iv. The denominators (base year indices) are the actual average values reported
by the U.S. Department of Labor, Bureau of Labor Statistics. The actual average
values are calculated as a 3-month arithmetic average of the released monthly
values (expressed as a decimal and rounded to the nearest tenth) using the
values for the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] months prior to the Engine Price base year. The applicable base year
and corresponding denominator is provided by Boeing in Table 1 of this Purchase
Agreement.



v. The final value of Pa will be rounded to the nearest dollar.



vi. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

2. Values to be Used if Bureau of Labor Statistics are [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the base year for
determination of the ECI and [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] values as defined above, such re-based values will be
incorporated in the Engine Price Adjustment calculation.



2.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.4 If within 12 months of Aircraft delivery, the published index values are
revised due to an acknowledged error by the Bureau of Labor Statistics, the
Engine Price Adjustment will be re-calculated using the revised index values
(this does not include those values noted as preliminary by the Bureau of Labor
Statistics). A credit memorandum or supplemental invoice will be issued for the
Engine Price Adjustment difference. Interest charges will not apply for the
period of original invoice to issuance of credit memorandum or supplemental
invoice.



Note

: i. The values released by the Bureau of Labor Statistics and available to
Boeing 30 days prior to the first day of the scheduled delivery month of an
Aircraft will be used to determine the ECI and [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] values for the applicable months (including
those noted as preliminary by the Bureau of Labor Statistics) to calculate the
Engine Price Adjustment for the Aircraft invoice at the time of delivery. The
values will be considered final and no Engine Price Adjustments will be made
after Aircraft delivery for any subsequent changes in published Index values,
subject always to paragraph 2.4 above.





ii. The maximum number of digits to the right of the decimal after rounding
utilized in any part of the Engine Price Adjustment equation will be 4, where
rounding of the fourth digit will be increased to the next highest digit when
the 5th digit is equal to 5 or greater.



3.  Engine Warranty.

 

Boeing has obtained from Rolls-Royce plc the right to extend to Customer the
provisions of Rolls-Royce plc's warranty agreement (herein referred to as the
"Warranty"); subject, however, to Customer's acceptance of the conditions set
forth therein. Accordingly, Boeing hereby extends to Customer and Customer
hereby accepts the provisions of the Warranty, and such Warranty shall apply to
all Trent 1000 type engine(s), including all Modules and Parts thereof as such
terms are defined in the Warranty, installed in the Aircraft at the time of
delivery or purchased from Boeing by Customer for support of the Aircraft
(Engine(s)) except that, if Customer and Rolls-Royce plc have executed an Engine
general terms agreement (Engine GTA), then the terms of that Engine GTA shall be
substituted for and supersede the provisions of the Warranty and the Warranty
shall be of no force or effect and neither Boeing nor Rolls-Royce plc shall have
any obligation arising therefrom. In consideration for Boeing's extension of the
Warranty to Customer, Customer hereby releases and discharges Boeing from any
and all claims, obligations and liabilities whatsoever arising out of the
purchase or use of such Engines and Customer hereby waives, releases and
renounces all its rights in all such claims, obligations and liabilities. In
addition, Customer hereby releases and discharges Rolls-Royce plc from any and
all claims, obligations and liabilities whatsoever arising out of the purchase
or use of such Engine(s) except as otherwise expressly assumed by Rolls-Royce
plc in such Warranty or Engine GTA between Customer and Rolls-Royce plc and
Customer hereby waives, releases and renounces all its rights in all such
claims, obligations and liabilities.

The Rolls-Royce plc Warranty is set forth in Exhibit C to the applicable Engine
purchase contract between Rolls-Royce plc and Boeing. Copies of the Rolls-Royce
plc Warranty shall be provided to Customer by Boeing upon request.

SERVICE LIFE POLICY COMPONENTS



between



THE BOEING COMPANY



and



CONTINENTAL airlines, inc.



 

Supplemental Exhibit SLP1 to Purchase Agreement Number 2484

COVERED SERVICE LIFE COMPONENTS



relating to



BOEING MODEL 787 AIRCRAFT



 

This is the listing of Covered Components for the Aircraft which relate to Part
3, Boeing Service Life Policy of Exhibit C, Product Assurance Document to the
AGTA and is a part of Purchase Agreement No. 2484.

1. Wing.

(a) Upper and lower wing skins and stiffeners between the forward and rear wing
spars.

(b) Wing spar webs, chords and stiffeners.

(c) Inspar wing ribs.

(d) Inspar splice plates and fittings.

(e) Upper wing fold hinge, end ribs and lower latch lugs.

(f) Main landing gear support structure.

(g) Wing center section lower beams, spanwise beams and floor beams, but not the
seat tracks attached to the beams.

(h) Wing-to-body structural attachments.

(i) Engine strut support fittings attached directly to wing primary structure.

(j) Support structure in the wing for spoilers and spoiler actuators; for
aileron hinges and reaction links; and for leading edge devices and trailing
edge flaps.

(k) Leading edge device and trailing edge flap support system.

(l) Aileron leading edge device and trailing edge flap internal, fixed
attachment and actuator support structure.

(m) Winglets.

2. Body.

(a) External surface skins and doublers, longitudinal stiffeners, longerons and
circumferential rings and frames between the forward pressure bulkhead and the
vertical stabilizer rear spar bulkhead, and structural support and enclosure for
the APU but excluding all system components and related installation and
connecting devices, insulation, lining, and decorative panels and related
installation and connecting devices.

(b) Window and windshield structure but excluding the windows and windshields.

(c) Fixed attachment structure of the passenger doors, cargo doors and emergency
exits, excluding door mechanisms and movable hinge components. Sills and frames
around the body openings for the passenger doors, cargo doors and emergency
exits, excluding scuff plates and pressure seals.

(d) Nose wheel well structure, including the wheel well walls, pressure deck,
forward and aft bulkheads, and the gear support structure.

(e) Main gear wheel well structure including pressure deck, bulkheads and
landing gear beam support structure.

(f) Floor beams and support posts in the control cab and passenger cabin area,
but excluding seat tracks.

(g) Forward and aft pressure bulkheads.

(h) Keel structure between the wing front spar bulkhead and the main gear wheel
well aft bulkhead, including splices.

(i) Wing front and rear spar support bulkheads, and vertical and horizontal
stabilizer front and rear spar support bulkheads including terminal fittings but
excluding all system components and related installation and connecting devices,
insulation, lining, and decorative panels and related installation and
connecting devices.

(j) Support structure in the body for the stabilizer pivot and stabilizer screw.

 

3. Vertical Stabilizer.

(a) External skins between front and rear spars.

(b) Front and rear spars including stiffeners.

(c) Attachment fittings between vertical stabilizer and body.

(d) Inspar ribs.

(e) Support structure in the vertical stabilizer for rudder hinges, reaction
links and actuators.

(f) Rudder internal, fixed attachment and actuator support structure.

(g) Rudder hinges and supporting ribs, excluding bearings.

4. Horizontal Stabilizer.

(a) External skins between front and rear spars.

(b) Front and rear spars including splices and stiffeners.

(c) Inspar ribs.

(d) Stabilizer splice fittings and pivot and screw support structure.

(e) Support structure in the horizontal stabilizer for the elevator hinges,
reaction links and actuators.

(f) Elevator internal, fixed attachment and actuator support structure.

(g) Elevator hinges and supporting ribs, excluding bearings.

5. Engine Strut.

(a) Strut external surface skin and doublers and stiffeners.

(b) Internal strut chords, frames and bulkheads.

(c) Strut to wing fittings and diagonal brace.

(d) Engine mount support fittings attached directly to strut structure.

6. Main Landing Gear.

(a) Outer cylinder.

(b) Inner cylinder.

(c) Upper and lower side strut, including spindles and universals.

(d) Upper and lower drag strut, including spindles and universals.

(e) Orifice support tube.

(f) Downlock links including spindles and universals.

(g) Torsion links.

(h) Bogie beam.

(i) Axles.

7. Nose Landing Gear.

(a) Outer cylinder.

(b) Inner cylinder, including axles.

(c) Orifice support tube.

(d) Upper and lower drag strut, including lock links.

(e) Steering plates and steering collar.

(f) Torsion links.

(g) Actuator support beam and hanger.

NOTE

: The Service Life Policy does not cover any bearings, bolts, bushings, clamps,
brackets, actuating mechanisms or latching mechanisms used in or on the Covered
Components.



June 30, 2005

6-1162-MSA-546R1

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Open Configuration Matters

Reference: Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 787-8 aircraft (the Aircraft)

Ladies and Gentlemen:

 

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used and not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement. This Letter Agreement supersedes and replaces in its
entirety Letter Agreement 6-1162-MSA-546 dated December 29, 2004.

1. Aircraft Configuration.

Due to the developing design of the 787 Aircraft and the long period of time
between the Purchase Agreement signing and delivery of Customer's first
Aircraft, the configuration of Customer's Aircraft has not yet been defined. The
parties agree to complete defining the configuration of the Aircraft no later
than [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], using the
configuration elements defined in 787 Airplane Description and Selections
Document Number 787B1-0227, which includes available Optional Features for
selection (Configuration).

2. Effect on Purchase Agreement.

By [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing
will provide Customer a written amendment to the Purchase Agreement reflecting
the Configuration, including, without limitation, the effects of the
Configuration on those portions of the Purchase Agreement described in Articles
2.1 through 2.4, below. In advance of the final Configuration by [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], the parties agree
to the following advanced configuration releases:

Preliminary Configuration
- LOPA YS5509 dated 10/4/04, used to define a preliminary Performance Guarantees
release (reference Article 2.3 below). This has been completed per Supplemental
Agreement 1 of the Purchase Agreement.

Interim Configuration -
to be released by September 2006, used to define the final Performance
Guarantees release (reference Article 2.3 below) and update the pricing
(reference Article 2.4 below).

2.1 Exhibit A. The Configuration will be incorporated into Exhibit A of the
Purchase Agreement.

2.2 Basic Specification. Changes applicable to the basic Model 787 aircraft
which are developed by Boeing between the date of signing of the Purchase
Agreement and completion of the Configuration will be incorporated into Exhibit
A of the Purchase Agreement.

2.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Boeing
will provide to Customer revisions to Letter Agreement 6-1162-MSA-551,
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to reflect
the effects of the Configuration, if any, on [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

2.4 Price Adjustments. The Aircraft Basic Price and Advance Payment Base Price
of each Aircraft set forth on Table 1 to the Purchase Agreement is based in part
on an estimate of the value of the Optional Features and any related Seller
Purchased Equipment. The Aircraft Basic Price and the Advance Payment Base Price
of each Aircraft will be adjusted as required and agreed by the parties in a
supplemental agreement to the Purchase Agreement to reflect the difference
between such estimate and the actual price of such elements of the
Configuration.

Other Letter Agreements
.

Boeing and Customer acknowledge that as the definition of the Aircraft
progresses, there will be a need to execute letter agreements addressing one or
more of the following subjects:

3.1 Customer Software. Additional provisions relating to the loading of software
owned by or licensed to Customer on the Aircraft at delivery.

3.2 Installation of Cabin Systems Equipment. Additional provisions relating to
the terms on which Boeing will offer and install in-flight entertainment systems
and cabin communications systems in the Aircraft.

3.3 Buyer Furnished Equipment (BFE) and Seller Purchased Equipment (SPE).
Provisions relating to the terms on which Boeing may offer or install BFE and
SPE in the Aircraft.

3.4 Connexion by Boeing. Provisions relating to the terms under which Boeing may
offer or install Connexion by Boeing in the Aircraft.

 

 

 

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: June 30, 2005

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Finance and Treasurer

June 30, 2005

6-1162-MSA-547

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

 

Subject: Option Aircraft

Reference: Purchase Agreement 2484 (the Purchase Agreement) between The Boeing
Company (Boeing) and Continental Airlines, Inc. (Customer) relating to Model
787-8 aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

Boeing agrees to manufacture and sell to Customer up to [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] additional Model 787-8
aircraft as Option Aircraft. The delivery months, number of aircraft, Advance
Payment Base Price per aircraft and advance payment schedule are listed in the
Attachment to this Letter Agreement (the Attachment).

1. Aircraft Description and Changes

1.1 Aircraft Description: The Option Aircraft are described by the Detail
Specification listed in the Attachment, and subject to the items in section 1.2
below.

1.2 Changes: The Detail Specification will be revised to include:

(i) Changes applicable to the basic Model 787 aircraft which are developed by
Boeing between the date of the Detail Specification and the signing of the
definitive agreement to purchase the Option Aircraft;

(ii) Changes required to obtain required regulatory certificates; and

(iii) Changes mutually agreed upon.

2. Price

2.1 The pricing elements of the Option Aircraft are listed in the Attachment.
NOTE - as engine selection is still pending, page 1 of Attachment represents
pricing with [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] engines and page 2 represents pricing with [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] engines.

2.2 Price Adjustments.

2.2.1 Optional Features. The Optional Features Prices selected for the Option
Aircraft will be adjusted to Boeing's current prices as of the date of execution
of the definitive agreement for the Option Aircraft.

2.2.2 Escalation Adjustments. The Airframe Price and the Optional Features
Prices for Option Aircraft delivering before [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT], will be escalated on the same basis as the
Aircraft, and will be adjusted to Boeing's then-current escalation provisions as
of the date of execution of the definitive agreement for the Option Aircraft.

The engine manufacturer's current escalation provisions, listed in Exhibit
Supplement EE1 to the Purchase Agreement, have been estimated to the months of
scheduled delivery using commercial forecasts to calculate the Advance Payment
Base Price listed in the Attachment to this Letter Agreement. The engine
escalation provisions will be revised if they are changed by the engine
manufacturer prior to the signing of a definitive agreement for the Option
Aircraft.

2.2.3 Base Price Adjustments. The Airframe Price and the Engine Price of the
Option Aircraft delivering before [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT], will be adjusted to Boeing's and the engine
manufacturer's then current prices as of the date of execution of the definitive
agreement for the Option Aircraft.

3. Payment.

3.1 Customer will pay a deposit to Boeing in the amount shown in the Attachment
for each Option Aircraft (Option Deposit), on the date of this Letter Agreement.
If Customer exercises an option, the Option Deposit will be credited against the
first advance payment due. If Customer does not exercise an option, Boeing will
retain the Option Deposit for that Option Aircraft.

 

3.2 If Customer exercises its option to acquire an Option Aircraft, advance
payments in the amounts and at the times listed in the Attachment will be
payable for that Option Aircraft. The remainder of the Aircraft Price for that
Option Aircraft will be paid at the time of delivery.

4. Option Exercise.

Customer may exercise an option to acquire an Option Aircraft by giving written
notice to Boeing on or before the date [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] months prior to the first business day of the applicable
delivery month listed in the Attachment (Option Exercise Date).

5. Contract Terms.

Boeing and Customer will use their best efforts to reach a definitive agreement
for the purchase of an Option Aircraft, including the terms and conditions
contained in this Letter Agreement, in the Purchase Agreement, and other terms
and conditions as may be agreed upon to add the Option Aircraft to the Purchase
Agreement as an Aircraft. If the parties have not entered into a definitive
agreement within 30 days following option exercise, either party may terminate
the purchase of such Option Aircraft by giving written notice to the other
within 5 days. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: June 30, 2005

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Finance and Treasurer

 

Attachment

Attachment to

Option Aircraft Letter Agreement 6-1162-MSA-547

Option Aircraft Delivery, Description, Price and Advance Payments

(787-8 / [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] / 2004
$s [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



June 30, 2005

6-1162-MSA-549

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Spare Parts Initial Provisioning

Reference: a) Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental Airlines, Inc. (Customer)
relating to Model 787-8 aircraft (the Aircraft)

 

b) Customer Services General Terms Agreement No. 24-1 (CSGTA) between Boeing and
Customer

Ladies and Gentlemen:

This letter agreement (Letter Agreement) is entered into on the date below and
amends and supplements the CSGTA. All capitalized terms used but not defined in
this Letter Agreement have the same meaning as in the CSGTA, except for
"Aircraft" which will have the meaning as defined in the Purchase Agreement.

In order to define the process by which Boeing and Customer will (i) identify
those Spare Parts and Standards critical to Customer's successful introduction
of the Aircraft into service and its continued operation, (ii) place Orders
under the provisions of the CSGTA as supplemented by the provisions of this
Letter Agreement for those Spare Parts and Standards, and (iii) manage the
return of certain of those Spare Parts which Customer does not use, the parties
agree as follows.

1. Definitions.

"Provisioning Data" means the documentation provided by Boeing to Customer,
including but not limited to the Recommended Spare Parts List (RSPL),
identifying all Boeing initial provisioning requirements for the Aircraft.

"Provisioning Items" means the Spare Parts and Standards identified by Boeing as
initial provisioning requirements in support of the Aircraft, excluding special
tools, ground support equipment (GSE), quick engine change (QEC) kits, engines
and engine parts.

"Provisioning Products Guide" means the Boeing Manual D6-81834 entitled "Spares
Provisioning Products Guide".

2. Phased Provisioning.

2.1 Provisioning Products Guide. Prior to the initial provisioning meeting
Boeing will furnish to Customer a copy of the Provisioning Products Guide.

2.2 Initial Provisioning Meeting. On or about twelve (12) months prior to
delivery of the first Aircraft the parties will conduct an initial provisioning
meeting where the procedures, schedules, and requirements for training will be
established to accomplish phased provisioning of Spare Parts and Standards for
the Aircraft in accordance with the Provisioning Products Guide. If the lead
time from execution of the Purchase Agreement until delivery of the first
Aircraft is less than twelve (12) months, the initial provisioning meeting will
be established as soon as reasonably possible after execution of the Purchase
Agreement.

2.3 Provisioning Data. During the initial provisioning meeting Customer will
provide to Boeing the operational parameter information described in Chapter 6
of the Provisioning Products Guide. After review and acceptance by Boeing of
such Customer information, Boeing will prepare the Provisioning Data. Such
Provisioning Data will be furnished to Customer on or about ninety (90) days
after Boeing finalizes the engineering drawings for the Aircraft. The
Provisioning Data will be as complete as possible and will cover Provisioning
Items selected by Boeing for review by Customer for initial provisioning of
Spare Parts and Standards for the Aircraft. Boeing will furnish to Customer
revisions to the Provisioning Data until approximately ninety (90) days
following delivery of the last Aircraft or until the delivery configuration of
each of the Aircraft is reflected in the Provisioning Data, whichever is later.

2.4 Buyer Furnished Equipment (BFE) Provisioning Data.

Not applicable on 787 program.

3. Purchase from Boeing of Spare Parts and Standards as Initial Provisioning for
the Aircraft.

3.1 Schedule. In accordance with schedules established during the initial
provisioning meeting, Customer may place Orders for Provisioning Items and any
GSE, special tools, QEC kits, or engine spare parts which Customer determines it
will initially require for maintenance, overhaul and servicing of the Aircraft
and/or engines.



3.2 Prices of Initial Provisioning Spare Parts.

3.2.1 Boeing Spare Parts. The Provisioning Data will set forth the prices for
those Provisioning Items other than items listed in Article 3.3, below, that are
Boeing Spare Parts, and such prices will be firm and remain in effect for
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] days from
the date the price is first quoted to Customer in the Provisioning Data.

3.2.2 Supplier Spare Parts. Boeing will provide estimated prices in the
Provisioning Data for Provisioning Items other than items listed in Article 3.3,
below, that are Supplier Spare Parts. The price to Customer for any Supplier
Spare Parts that are Provisioning Items or for any items ordered for initial
provisioning of GSE, special tools manufactured by suppliers, QEC kits, or
engine spare parts will be [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] of the supplier's list price for such items. Customer
shall not be prohibited, either directly or indirectly, from purchasing Supplier
Spare Parts directly from such suppliers.

3.3 Standards Kits, Raw Material Kits, Bulk Materials Kits and Service Bulletin
Kits. In accordance with schedules established during the initial provisioning
meeting, Boeing will furnish to Customer a listing of all components which could
be included in the Standards kits, raw material kits, bulk materials kits and
service bulletin kits which may be purchased by Customer from Boeing. Customer
will select, and provide to Boeing its desired content for the kits. Boeing will
furnish to Customer as soon as practicable thereafter a statement setting forth
a firm price for such kits. Customer may place Orders with Boeing for the kits
in accordance with schedules established during the initial provisioning
meeting.

4. Delivery.

For Spare Parts and Standards ordered by Customer in accordance with Article 3
of this Letter Agreement, Boeing will, insofar as reasonably possible, deliver
to Customer such Spare Parts and Standards on dates reasonably calculated to
conform to Customer's anticipated needs in view of the scheduled deliveries of
the Aircraft. Customer and Boeing will agree upon the date to begin delivery of
the provisioning Spare Parts and Standards ordered in accordance with this
Letter Agreement. Where appropriate, Boeing will arrange for shipment of such
Spare Parts and Standards which are manufactured by suppliers directly to
Customer from the applicable supplier's facility. The routing and method of
shipment for initial deliveries and all subsequent deliveries of such Spare
Parts and Standards will be as established at the initial provisioning meeting
and thereafter by mutual agreement.

5. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5.2 Delivery of Obsolete Spare Parts and Substitutes. Obsolete or unusable Spare
Parts returned by Customer pursuant to this Article 5 will be

delivered to Boeing F.O.B. at its Seattle Distribution Center or such other
destination as Boeing may reasonably designate. Spare Parts substituted for such
returned obsolete or unusable Spare Parts will be delivered to Customer in
accordance with the CSGTA. Boeing will pay the freight charges for the shipment
from Customer to Boeing of any such obsolete or unusable Spare Part and for the
shipment from Boeing to Customer of any such substitute Spare Part.

6. Repurchase of Provisioning Items.

6.1 Obligation to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. During the period commencing [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] year after delivery of the first Aircraft,
and ending [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] years after such delivery, Boeing will, upon receipt of Customer's
written request and subject to the exceptions in Article 6.2[CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6.2 Exceptions. Boeing will not be obligated under Article 6.1 to [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] any of the
following: [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

6.3 Notification and Format. Customer will notify Boeing, in writing when
Customer desires to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

6.4 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6.5 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6.6 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. Title and Risk of Loss.

Title and risk of loss of any Spare Parts or Standards delivered to Customer by
Boeing in accordance with this Letter Agreement will pass from Boeing to
Customer in accordance with the applicable provisions of the CSGTA. Title to and
risk of loss of any Spare Parts or Standards returned to Boeing by Customer in
accordance with this Letter Agreement will pass to Boeing upon delivery of such
Spare Parts or Standards to Boeing in accordance with the provisions of Article
5.2 or Article 6.6, herein, as appropriate.

8. Termination for Excusable Delay.

In the event of termination of the Purchase Agreement pursuant to Article 7 of
the AGTA with respect to any Aircraft, such termination will, if Customer so
requests by written notice received by Boeing within fifteen (15) days after
such termination, also discharge and terminate all obligations and liabilities
of the parties as to any Spare Parts or Standards which Customer had ordered
pursuant to the provisions of this Letter Agreement as initial provisioning for
such Aircraft and which are undelivered on the date Boeing receives such written
notice.

9. Order of Precedence.

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of any other provisions of the CSGTA, the terms of this Letter
Agreement will control.

 

Very truly yours,

THE BOEING COMPANY

 

By /s/ Michael S. Anderson

Its     Attorney-In-Fact       

 

ACCEPTED AND AGREED TO this

Date: June 30, 2005

 

CONTINENTAL AIRLINES, INC.

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Financial and Treasurer

June 30, 2005

6-1162-MSA-550

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Spare Parts Commitments

Reference: a) Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 787-8 aircraft (the Aircraft)

b) Customer Services General Terms Agreement No. 24-1 (CSGTA) between Boeing and
Customer

Ladies and Gentlemen:

This letter agreement (Letter Agreement) is entered into of the date set forth
below, and amends and supplements the CSGTA. All capitalized terms used but not
defined in this Letter Agreement have the same meaning as in the CSGTA, except
for "Aircraft" which will have the meaning as defined in the Purchase Agreement.
Unless otherwise stated all references in this Letter Agreement to Articles
refer to the Articles contained this Letter Agreement. In consideration of
Customer's purchase of the Aircraft, the commitments described in this Letter
Agreement will continue for as long as Customer owns or operates the Aircraft.

1. Definitions.

1.1 "Customer's Demand Date" means the delivery date specified by Customer in
its Order to Boeing for a Spare Part.

1.2 "Customer Hold Time" means the period of time between the date on which
Boeing requests a decision, information or act from Customer and the date
Customer provides such decision or information or performs such act, which such
decision, information or performance of act is necessary for Boeing to continue
the spares order action. This includes, but is not limited to time expended (i)
waiting for Customer's clarification of missing order data or Customer's
approval of Boeing's quote for goods or services, (ii) resolving order
discrepancies or technical discrepancies, (iii) obtaining engineering decisions
from Customer, (iv) waiting for receipt of a part which has been shipped to a
location other than the designated Boeing service center, and (v) resolving any
Boeing constraints on processing an Order due to the status of Customer's credit
with Boeing. Should Customer reply to Boeing within four (4) hours of Boeing's
request for a decision, information or act, such time shall not be considered
Customer Hold Time.

1.3 "Beyond Economic Repair" or "BER" is the term applied to a part whose repair
or overhaul cost will exceed [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]% of Boeing's then current price for a new such
replacement part.

1.4 "Order Date" means the date on which an Order is established in accordance
with the provisions of the CSGTA.

1.5 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1.6 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Delivery Commitment for New Spare Parts.

2.1 Boeing will deliver in accordance with the provisions of the CSGTA within
the lead times specified below, Boeing Spare Parts other than (i) Boeing Spare
Parts ordered as part of Customer's initial provisioning for an aircraft or (ii)
kits; provided that such Boeing Spare Parts are Ordered after either October 1,
2005, or the execution of this Letter Agreement, whichever is later, and is
offerable by Boeing for an aircraft model in production on the Order Date
(Continuous Production).

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. Remedies Regarding Delivery.

3.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3.2 If as a result of an action described in Article 3.1, Boeing provides to
Customer the applicable Boeing Spare Part within the commitment period described
in Article 2.1 or provides reimbursement in accordance with Article 3.1.3, and,
in either case, thereafter completes the Order as soon as such Boeing Spare Part
is available for shipment, Boeing shall be deemed to have satisfied the
commitments described in Article 2.1.

3.3 Subject to the limitations described in Article 3.4, if Boeing does not
satisfy the requirements of Article 2.1 through one or more of the actions
described in Article 3.1, Boeing will [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

3.4 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3.5 The remedies described in this Article 3 are Customer's exclusive remedies
for Boeing's failure to comply with the provisions of Articles 2.1 and are in
lieu of all other damages, claims and remedies of Customer arising at law or
otherwise for any failure to meet Customer's delivery requirements. Customer
hereby waives and renounces all other claims and remedies arising at law or
otherwise for any such failure to meet Customer's delivery requirements.

4. Spare Part Price Escalation.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. Spare Part Price Formula.

 

5.1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5.2. If the Bureau of Labor Statistics substantially revises the methodology
used for the determination of the values to be used to determine the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] values (in
contrast to benchmark adjustments or other corrections of previously released
values), or for any reason has not released values needed to determine the
applicable Spares Adjusted Price, Boeing will select a substitute from other
Bureau of Labor Statistics data or similar data reported by non-governmental
organizations. Such substitute will result in the same adjustment, insofar as
possible, as would have been calculated utilizing the original values adjusted
for fluctuation during the applicable time period.

5.3 Any rounding of a number, as required under this Article 5 will be
accomplished as follows: if the first digit of the portion to be dropped from
the number to be rounded is five or greater, the preceding digit will be raised
to the next highest number.

6. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



7. Remedies Regarding Processing Time .

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8. Substitution for Obsolete Spare Parts.

After delivery of the first Aircraft, if any unused and undamaged Spare Part
purchased by Customer from Boeing for the Aircraft, or other aircraft in
Customer's fleet of the same model type, is rendered obsolete and unusable due
to a Boeing initiated change that results in a redesign of the Aircraft or any
accessory, equipment or part thereof, (other than a redesign at Customer's
request), Boeing will make available to Customer a replacement part at the
detail part level on a no charge substitution basis provided Customer requests
such substitution from Boeing in writing within [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] of delivery of the affected Spare Part to
Customer.

9

. Order of Precedence.



In the event of any inconsistency between the terms of this Letter Agreement and
the terms of any other provisions of the CSGTA, the terms of this Letter
Agreement shall control.

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: June 30, 2005

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Financial and Treasurer

June 30, 2005

6-1162-MSA-551

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Reference: Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 787-8 aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used and not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, are considered by both parties to
be confidential. Boeing and Customer agree that each party will treat this
Letter Agreement and the information contained herein as confidential and will
not, without the other party's prior written consent, disclose this Letter
Agreement or any information contained herein to any other person or entity
except as may be required by applicable law or governmental regulations.

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: June 30, 2005

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Finance and Treasurer



Attachment to Letter Agreement



No. 6-1162-MSA-551

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Page 1

 

 

 

 

 

 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

June 30, 2005

6-1162-MSA-552R1

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Special Matters

Reference: Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 787-8 aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. This Letter
Agreement supersedes and replaces in its entirety Letter Agreement
6-1162-MSA-552 dated December 29, 2004. All terms used and not defined in this
Letter Agreement have the same meaning as in the Purchase Agreement.

1. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



3. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4. Initial [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Option Aircraft [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8. Aircraft Invoices.

Upon Customer request, at the time of Aircraft delivery Boeing agrees to provide
a separate invoice addressed to the owner/trustee of such Aircraft specifying
the dollar amount to be received at the time of delivery. [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

9. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

10. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



11. Confidential Treatment.

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, are considered by both parties to
be confidential. Boeing and Customer agree that each party will treat this
Letter Agreement and the information contained herein as confidential and will
not, without the other party's prior written consent, disclose this Letter
Agreement or any information contained herein to any other person or entity
except as may be required by applicable law or governmental regulations.

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: June 30, 2005

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Financial and Treasurer

June 30, 2005

6-1162-MSA-553R1

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Open Matters

Reference: Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 787-8 aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. This Letter
Agreement supersedes and replaces in its entirety Letter Agreement
6-1162-MSA-553 dated December 29, 2004. All terms used and not defined in this
Letter Agreement have the same meaning as in the Purchase Agreement.

Boeing and Customer agree that at execution of the Purchase Agreement certain
terms remain open. This Letter Agreement defines the terms for closure of such
open terms.

1. Open Documents.

As of its date of execution, the Purchase Agreement contains certain Exhibits,
Supplemental Exhibits and Letter Agreements (collectively, the "Additional
Documents") that remain subject to negotiation, as described below. Consistent
with the parties' long history of course of business dealings, Boeing and
Customer agree to negotiate these documents in good faith with the target to
execute such documents by [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] unless otherwise as noted below. To the extent the
Additional Documents are not executed or any of the conditions described below
or other contracting conditions that arise specific to the 787 Aircraft prior to
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] are not
satisfied by [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] (or such earlier date as may be specified below), unless otherwise as
noted below, Section 2 of this Letter Agreement shall apply. The Additional
Documents include the following:

1.1 Exhibit A - Aircraft Configuration

As defined in Exhibit A, at execution of the Purchase Agreement, Customer's
Aircraft configuration has not been fully defined. Per Open Configuration
Matters Letter Agreement 6-1162-MSA-546 paragraph 1, Aircraft configuration is
to be completed no later than 36 months prior to delivery of first Aircraft.

Item closed - Open Configuration Matters Letter Agreement 6-1162-MSA-546R1 has
defined a phased configuration release, and such Letter Agreement is the
contractual accounting for closure of Exhibit A; it is not necessary to track
this effort in this Open Matters Letter Agreement.

1.2 Exhibit B - Aircraft Delivery Requirements and Responsibilities



Exhibit B - Aircraft Delivery Requirements and Responsibilities shall be defined
as the parties mutually agree to.

Item closed - per Supplemental Agreement No. 1 of the Purchase Agreement this
documented was defined.

1.3 Supplemental Exhibit AE1 - Escalation Adjustment/Airframe and Optional
Features

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Item closed - per Supplemental Agreement No. 1 of the Purchase Agreement this
documented was defined with the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] escalation formula.



1.4 Supplemental Exhibit CS1 - Customer Support Document

Among other things, this Supplemental Exhibit shall contain such provisions
relating to technical, training, maintenance and operational support as the
parties shall agree to.

Item closed - per Supplemental Agreement No. 1 of the Purchase Agreement this
documented was defined.

1.5 Supplemental Exhibit EE1 - Engine Escalation/Engine Warranty and Patent
Indemnity

The Aircraft is offered to Customer powered by [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]. Customer shall notify Boeing by
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of its
engine selection. Supplemental Exhibit EE1 will be finalized by [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] based on such
engine selection. If no engine selection is made by Customer, Section 2 below
shall apply. The engine price will be subject to escalation on the same terms
and conditions as are applicable to the airframe; provided that nothing herein
shall limit any separate agreement Customer may enter into with the engine
manufacturer.

Item closed - Customer engine selection remains open. EE1 will be release with
two versions, one for [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] and one for [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] type engines. Alternate Engine Selection Letter Agreement
6-1162-MSA-609 is the contractual accounting for closure of engine selection; it
is not necessary to track this effort in this Open Matters Letter Agreement.

1.6 Supplemental Exhibit SLP1 - Service Life Policy Components

Supplemental Exhibit SLP1 - Service Life Policy Components shall be defined as
the parties mutually agree to.

Item closed - per Supplemental Agreement No. 1 of the Purchase Agreement this
documented was defined.

1.7 Letter Agreement 6-1162-MSA-549 - Spares Initial Provisioning

Letter Agreement 6-1162-MSA-549 - Spares Initial Provisioning shall be defined
as the parties mutually agree to.

Item closed - per Supplemental Agreement No. 1 of the Purchase Agreement this
documented was defined.

1.8 Letter Agreement 6-1162-MSA-551 - [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

At execution of the Purchase Agreement, Customer's Aircraft configuration has
not been fully defined. For reference purposes Boeing has provided Customer the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1.9 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1.10 Letter Agreement 6-1162-MSA-555 - Promotional Support

Letter Agreement 6-1162-MSA-555 - Promotional Support shall be defined as the
parties mutually agree to.

Item closed - per Supplemental Agreement No. 1 of the Purchase Agreement this
documented was defined.

1.11 Product Assurance Document Differences

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Parties' Inability to Resolve Open Matters and Additional Conditions.

If (a) Boeing and Customer do not reach agreement on the provisions described in
section 1, above on or before [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT], or (b) Customer's Board of Directors does not approve
the transaction contemplated by this Purchase Agreement on or before
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], or (c)
Customer has not made an engine selection on or before [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] then, unless otherwise
mutually agreed, neither party will have any further obligations under this
Purchase Agreement 2484.

Parties mutually agreed to extend the date to June 30, 2005.

The parties have reached agreement as of June 30, 2005, thus this Article 2 is
not applicable. Regarding item (c) engine selection remains open, but Customer
has agreed such selection is not required to finalize its 787 Purchase Agreement
with Boeing.

3. Parties' Ability to Resolve Open Matters and Additional Conditions.

3.1 If all of the conditions described in Section 1 are resolved on or prior to
the relevant dates set forth therein, Customer shall have the option (but not
the obligation) to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. If Customer exercises its option under the preceding sentence,
Customer shall provide written notice to Boeing prior to [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of Customer's election to do
so, and Boeing and Customer will mutually agree to [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Parties mutually agreed to extend the date to [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

Item closed - Customer did not choose option [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

3.2   [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3.3 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4. Confidential Treatment.

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, is considered by both parties to be
confidential. Boeing and Customer agree that each party will treat this Letter
Agreement and the information contained herein as confidential and will not,
without the other party's prior written consent, disclose this Letter Agreement
or any information contained herein to any other person or entity except as may
be required by applicable law or governmental regulations.

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: June 30, 2005

CONTINENTAL AIRLINES, INC.

 

 

By Gerald Laderman

Its__ Senior Vice President - Finance and Treasurer

Attachments

June 30, 2005

6-1162-MSA-554

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Reference: Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 787-8 aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used and not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

1. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Confidential Treatment.

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, is considered by both parties to be
confidential. Boeing and Customer agree that each party will treat this Letter
Agreement and the information contained herein as confidential and will not,
without the other party's prior written consent, disclose this Letter Agreement
or any information contained herein to any other person or entity except as may
be required by applicable law or governmental regulations.

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: June 30, 2005

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Financial and Treasurer

Attachment

June 30, 2005

6-1162-MSA-555

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Promotional Support

Reference: a) Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental Airlines, Inc. (Customer)
relating to Model 787-8 aircraft (the Aircraft)

 

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

In support of Customer's marketing and promotion programs associated with the
launch of the Model 787 and introduction of the Aircraft into service, Boeing
agrees to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. These programs may include marketing research; tourism development;
corporate identity; direct marketing; video tape, or still photography;
planning, design and production of collateral materials; management of promotion
programs and advertising campaigns.

Boeing's obligation to provide [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

Following the execution of this Letter Agreement, a Boeing Airline Marketing
Services representative will meet with Customer's designated representative to
discuss the extent, selection, scheduling, and [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] for the program.

Customer understands that certain commercial and financial information contained
in this Letter Agreement is considered by Boeing as confidential. Customer
agrees that it will treat this Letter Agreement and the information contained
herein as confidential and will not, without the prior written consent of
Boeing, disclose this Letter Agreement or any information contained herein to
any other person or entity.

 

Very truly yours,

THE BOEING COMPANY

 

By /s/ Michael S. Anderson

Its     Attorney-In-Fact       

 

ACCEPTED AND AGREED TO this

Date:June 30, 2005

 

CONTINENTAL AIRLINES, INC.

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Financial and Treasurer

June 30, 2005

6-1162-MSA-609

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Alternate Engine Selection

Reference: Purchase Agreement No. 2484 (the Purchase Agreement)

between The Boeing Company (Boeing) and Continental

Airlines, Inc. (Customer) relating to Model 787-8 aircraft (the Aircraft)

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used and not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

Customer has requested and Boeing has agreed that Customer may delay the
selection of engines for the Aircraft beyond the signing date of the Purchase
Agreement. The engine model and prices shown in Table 1 to the Purchase
Agreement, Supplemental Exhibit EE1 to the Purchase Agreement and the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] include
pertinent information for both the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] engine types...

Customer shall notify Boeing of Customer's final engine selection [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], and Boeing and
Customer shall execute a Supplemental Agreement to the Purchase Agreement
conforming Table 1, Supplemental Exhibit EE1 and the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to Customer's engine
selection.

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, are considered by both parties to
be confidential. Boeing and Customer agree that each party will treat this
Letter Agreement and the information contained herein as confidential and will
not, without the other party's prior written consent, disclose this Letter
Agreement or any information contained herein to any other person or entity
except as may be required by applicable law or governmental regulations.

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact

 

ACCEPTED AND AGREED TO this

Date: June 30, 2005

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its__ Senior Vice President - Finance and Treasurer

 